Citation Nr: 0618960	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for malaria.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from April 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

A review of the record reveals that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) with 
respect to the issues currently on appeal.  The VCAA and its 
implementing regulations require VA to provide specific 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO sent a notice letter 
to the veteran prior to him identifying the disabilities for 
which he was filing a claim, but none that specifically 
addresses PTSD and malaria.  The veteran must therefore be 
given the required notice with respect to these issues on 
appeal.  Accordingly, the case must be remanded in order to 
comply with the statutory requirements of the VCAA.

Additionally, according to testimony provided in his January 
2006 hearing, the veteran appears to receive treatment at the 
VA Outpatient Clinic in Tulsa, Oklahoma, to include blood 
work and possible PTSD counseling.  No treatment records to 
date have been associated with the claims file.  VA has 
constructive notice and possession of VA medical records.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA 
outpatient treatment records should be requested and 
associated with the claims folder.

Finally, it appears as if the veteran was represented by a 
member of the Veterans of Foreign Wars (VFW) during his 
January 2005 hearing before the RO.  There is no other 
indication in the file that the veteran is currently 
represented.  If the veteran wishes to designate a 
representative, he should file a VA-Form 21-22, "Appointment 
of Veterans Service Organization as Claimant's 
Representative," and it should be associated with the claims 
file.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005) are fully 
complied with and satisfied.  The veteran 
should specifically be told what is 
required to substantiate the claims on 
appeal.  Additionally, the RO must notify 
the appellant of the information and 
evidence needed to substantiate his 
claims, and of what part of such evidence 
he should obtain and what part the RO 
will attempt to obtain on his behalf.  He 
should also be told to provide any 
evidence in his possession that is 
pertinent to his claims.  He should be 
advised with regard to the criteria for 
award of an effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The letter should also include a VA-Form 
21-22.  The veteran should be asked to 
submit the form if he wishes to designate 
a representative in this case.

2.  All pertinent VA clinical records 
should be retrieved and associated with 
the claims folder.

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and any duly 
appointed representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

